Citation Nr: 1134012	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the US Army from September 1945 to May 1947, and in the US Marine Corps from September 1949 to August 1951.  The Veteran died on July [redacted], 2003; the appellant is his widow.  At the time of his death, the Veteran was in receipt of VA compensation benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the cause of the Veteran's death.  It also denied the appellant's claim for additional burial benefits.  

This case was previously before the Board and remanded in November 2007 and once again in February 2010 for additional development.  The claim was remanded to the RO via the Appeals Management Center (AMC), located in Washington, DC.  The claim has since been returned to the Board for appellant review. 

In the appellant's Appeal to the Board of Veterans' Appeals (VA Form 9), submitted in May 2005, and also in a July 2008 statement, she raised the issue of an earlier effective date for the granting of service connection for posttraumatic stress disorder (PTSD).  This matter is referred back for the RO to issue a written response to the appellant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The surviving spouse, child, or parent of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2010).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2010).   

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the appellant.

In conjunction with the appellant's claim, the Board sought to obtain additional medical evidence with respect to the appellant's assertions concerning the death of her husband.  The record shows that in September 2010, a VA doctor reviewed the Veteran's claims folder along with all of the available medical records contained therein.  The doctor was asked to express a response to the following questions:

(1)  Did the veteran's service-connected PTSD and/or bipolar disorder cause or permanently aggravate the veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease?
(2)  Did the veteran's treatment, including the use of the drugs seroquel and lithium, cause or aggravate his pneumonia, coronary artery disease, and/or cerebrovascular disease?
(3)  Did the bipolar disorder and/or PTSD contribute to his cause of death from pneumonia?

The examiner responded with the following analysis:

1)  The vet's PTSD and/or bipolar disorder did NOT cause or aggravate his pneumonia, coronary artery disease, and/or cerebrovascular disease.  These conditions are not caused by psychiatric disorders.  These conditions have numerous causes including genes, hypertension, diabetes, tobacco usage, diet but not psychiatric conditions.  His coronary artery disease and cerebrovascular accident were caused by his history of hypertension and diabetes.  His pneumonia was likely caused by his old age and history of COPD.
2)  The vet's treatment, including seroquel, lithium, depakote, and klonopin did NOT cause or aggravate his pneumonia, coronary artery disease, and/or cerebrovascular disease.  The vet was on numerous treatments for his psychiatric conditions, specifically the medicines listed above.  These medicines do not cause or worsen hypertension, coronary artery [disease], cerebrovascular disease, or pneumonia.  The vet did apparently have a "cardiac arrest" while hospitalized for lithium toxicity but he recovered from this completely.  The details of this event are unclear.  It is possible that he had lithium toxicity but this rarely causes any cardiac issues.  Also, any cardiac rhythm disturbance would be transient and cause no long term sequella.  These medicines do not cause or aggravate pneumonia.  
3)  The vet's bipolar disorder and/or PTSD did NOT contribute to his cause of death from pneumonia.  These conditions have no impact on pneumonia.  The vet died from pneumonia due to his age, underlying COPD, and heart disease.  Pneumonia is a very serious and often fatal medical condition in the elderly, even those who are otherwise healthy.  

A second VA medical care provider also provided an analysis in October 2010.  The clinical psychologist stated that it was less likely than not that the Veteran's service-connected PTSD and/or bipolar disorder caused or permanently aggravated the Veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease.  The practitioner rationalized that while there is limited research to suggest that veterans who have PTSD may also have an increased risk of dying from heart disease, there is no causal link between PTSD and heart disease.  The research also indicates that other factors such as obesity, smoking and health habits are compounding factors in determining a link between PTSD and heart disease.  In this case, the examiner found no evidence to link the Veteran's PTSD and/or bipolar disorder to his pneumonia, coronary artery disease and/or cerebrovascular disease.  It was further written that the PTSD and bipolar disorder did not contribute to the cause of the Veteran's death by pneumonia as there is no research that shows a causal link between PTSD and/or bipolar disorder and pneumonia.

Unfortunately neither medical practitioner provided a rationale regarding whether the veteran's service-connected PTSD and/or bipolar disorder permanently aggravated the veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease?  Accordingly, there has not been substantial compliance with the Board's remand directives.  

In addition, it does not appear that the RO notified the appellant in accordance with 38 C.F.R. § 3.159(e) that records from Heritage Manor, West Jefferson Hospital, DePaul Hospital, and Southeast Louisiana Hospital could not be obtained.  This should be rectified on remand.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the appellant that records from Heritage Manor, West Jefferson Hospital, DePaul Hospital, and Southeast Louisiana Hospital could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Provide her with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.

2.  Request addenda from the VA medical practitioners who provided medical opinions in September and October 2010.  Provide them with the claims folder and a copy of this remand.  Request that each medical practitioner provided an opinion with a rationale regarding whether it is at least as likely as not (a probability of 50% or greater) that the veteran's service-connected PTSD and/or bipolar disorder aggravated (i.e., permanently worsened) the veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease?  A complete rationale is requested which may include references and citations to medical treatises and literature.  

3.  After ensuring that the requested development has been completed in accordance with the above instructions, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



